Citation Nr: 1705854	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  14-20 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy (originally claimed as residuals of a stroke).

2.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	John S. Berry, Jr., Attorney


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to July 1970, to include combat service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and December 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In a January 2016 decision, the Board denied, among other claims, the Veteran's claims for entitlement to service connection for residuals of a stroke and service connection for headaches; the Veteran appealed those denials to the United States Court of Appeals for Veterans Claims (Court).  The Court remanded the issue of service connection for headaches to the Board pursuant to a September 2016 Court Order based on an August 2016 Joint Motion For Partial Remand (JMR).  The Court also found, pursuant to the JMR, that while the Veteran did not contest the Board's denial of service connection for residuals of a stroke, the Board should have, in the context of that claim, considered symptoms of impaired gait and balance as well as medical evidence of record that suggested that this symptomatology may be due to peripheral neuropathy and/or due to PTSD with alcohol abuse, including as a result of medication for PTSD.  The Court Order did not disturb any other issues denied by the Board in its January 2016 decision.

In its January 2016 decision, the Board also remanded the issues of an increased rating for ischemic heart disease, entitlement to service connection for hypertension, and entitlement to a total disability rating based on individual unemployability (TDIU).  Those issues are currently still being developed at the Agency of Original Jurisdiction and, if not granted in full, will later be the subject of a separate Board decision.

The Veteran and his representative have requested that the appeal be advanced on the docket due to financial hardship and have submitted evidence in support of this request.  Based on their request and supporting evidence to this effect, the Board finds that a motion to advance the Veteran's appeal on the docket is granted pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for headaches is addressed in the Remand section that follows the Order of this decision.


FINDING OF FACT

The Veteran's peripheral neuropathy cannot be reasonably disassociated from his service-connected PTSD with alcohol abuse.


CONCLUSION OF LAW

Entitlement to service connection for peripheral neuropathy is granted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.310(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In its JMR, the parties agreed that they were not contesting the Board's denial of entitlement to service connection for residuals of a stroke.  However, as noted above, the parties did find that the Veteran's claim for residuals of a stroke encompassed a claim for the symptoms of impaired gait and balance and that medical evidence of record suggested that this symptomatology may be due to peripheral neuropathy and/or PSTD with alcohol abuse, including as a result of medication for PTSD.  Accordingly, the Court remanded this claim to the Board.

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2016).  Additionally, a disability that is proximately due to, or results from, another disease or injury for which service connection has been granted, will be considered part of the original disorder.  38 C.F.R. § 3.310(a). 

Following a thorough review of the evidence, and affording the Veteran the benefit of the doubt, the Board finds that service connection for peripheral neuropathy is warranted.  At a December 2011 VA examination, the examiner noted that the Veteran's mild peripheral neuropathy is due to an unknown etiology and that peripheral neuropathy can be caused by chronic alcohol consumption.  This report also discussed a January 2011 neurology assessment, where in the neurologist indicated that the Veteran's symptoms were more likely due to neurological injury caused by chronic alcohol consumption.  Notably, service connection is already in effect for PTSD with alcohol abuse.  The Veteran's medical history includes a long history of alcohol abuse; although at times the Veteran has claimed to be sober for extended periods, other evidence of record is directly contradictory to this and demonstrates he still struggles with an alcohol addiction.

Based on the foregoing, and resolving all doubt in his favor, the Board finds that service connection for peripheral neuropathy due to PTSD with alcohol abuse is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

Service connection for peripheral neuropathy as secondary to PTSD with alcohol abuse is granted.


REMAND

In its January 2016 decision, the Board considered entitlement to service connection for headaches as a residual of a traumatic brain injury (TBI) as well as service connection for a separately diagnosed headache disability.  The Board found that there was no evidence the Veteran suffered a TBI during service.  The Board also found that VA and private medical records did not demonstrate evidence of a separate headache disability during the appeal period.  However, as the parties pointed out in the JMR, there is evidence of record demonstrating that the Veteran has experienced headaches during the appeal period.  Additionally, the Board notes that the Veteran's service treatment records contain notations that he experienced headaches during active service in October and December 1969.  Accordingly, the Board finds a remand is warranted to provide the Veteran with an examination and to obtain an opinion as to the etiology of his headaches.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a VA examination to assess the etiology of his headaches.  The examiner must elicit a full medical history from the Veteran, to include a discussion of any in-service events which the Veteran believes may have caused his headaches.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether it is as least as likely as not (50 percent probability or higher) that the Veteran's headaches are related to his active duty service.

For the purposes of providing this opinion, the examiner must presume the Veteran is a credible historian.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she must provide the reasons why an opinion would require speculation.  

2.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

3.  In order to avoid an additional remand, the RO should review the examination report and opinion to ensure they are adequate.

4.  Then, the Veteran's claim should be readjudicated by the RO.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


